                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-099-RJC-DCK

 ROMUS MYERS, as Guardian of J.M.M. and                 )
 NIKKI RUSH, as Guardian of N.R.J.,                     )
                                                        )
                 Plaintiffs,                            )
                                                        )
    v.                                                  )       ORDER
                                                        )
 BRADFORD PREPARATORY SCHOOL and                        )
 KELLY PAINTER, Individually,                           )
                                                        )
                 Defendants.                            )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Seal Plaintiff Romus

Myers’ Motion To Disburse Settlement Funds for J.M.M.” (Document No. 50) filed January 30,

2020. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate. Having carefully considered the motion and the

record, and noting consent of Defendants’ counsel, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.

                (b)    Filing under Seal. No materials may be filed under seal
                except by Court order, pursuant to a statute, or in accordance with a
                previously entered Rule 26(e) protective order.
               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                       (1)     A non-confidential description of the
                       material sought to be sealed;
                       (2)     A statement indicating why sealing is
                       necessary and why there are no alternatives to filing
                       under seal;
                       (3)     Unless permanent sealing is sought, a
                       statement indicating how long the party seeks to have
                       the material maintained under seal and how the
                       matter is to be handled upon unsealing; and
                       (4)     Supporting statutes, case law, or other
                       authority.

Local Rule 6.1.

       Having considered the factors provided in Local Rule 6.1, the Court will grant the motion

to seal. Noting that the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that the “Motion To Seal Plaintiff Romus Myers’

Motion To Disburse Settlement Funds for J.M.M.” (Document No. 50) is GRANTED. The

“[Sealed] Plaintiff Romus Myers’ Motion To Disburse Settlement Funds For J.M.M.” (Document

No. 51) and its attachments shall be SEALED until otherwise ordered by the Court.

       IT IS FURTHER ORDERED that Plaintiff shall file a publicly available version of the

“… Motion To Disburse Settlement Funds …” with appropriate redactions.




                                                 2
SO ORDERED.

              Signed: January 30, 2020




                     3
